
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3903
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To authorize leases of up to 99 years for
		  lands held in trust for Ohkay Owingeh Pueblo.
	
	
		1.Ohkay Owingeh Pueblo leasing
			 authoritySubsection (a) of
			 the first section of the Act of August 9, 1955 (25 U.S.C. 415(a)), is amended
			 in the second sentence by inserting and lands held in trust for Ohkay
			 Owingeh Pueblo after of land on the Devils Lake Sioux
			 Reservation,.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
